                  Case 2:21-cv-00553-RSL Document 16 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10
                                                            Cause No. 2:21-cv-00553-RSL
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                            JOINT STIPULATION OF DISMISSAL
13                                  -vs-                    WITH PREJUDICE
14   WWT, LLC and NORTHWEST
     ADVANTAGE, INC., individually,
15
                                      Defendants.
16
17             Plaintiff, Robert Kessler, and Defendant WWT, LLC, by and through their respective
18
     undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss with prejudice
19
     pursuant to the parties’ settlement agreement and LCR 7(d)(1).
20
               IT IS SO ORDERED, Defendant WWT, LLC shall be Dismissed with prejudice.
21
22                       Dated this 2nd day of August, 2021.
23
24
25                                                    Robert S. Lasnik
                                                      United States District Judge
26
27

     Joint Stipulation to Dismiss      Page | - 1 -                                  Enabled Law Group
                                                                                     P.O. Box 18953
                                                                                     Spokane, WA 99228
                                                                                     (206)-445-3961
